Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 23, 2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to recite “A method for efficient channel access, the method comprising: determining, by a device, that a predetermined condition exists on a radio bandwidth, wherein the determining that the predetermined condition exists comprises determining a current channel utilization ratio based on an energy level detected on a channel of the radio bandwidth relative to a first threshold; and in response to the device determining that the predetermined condition exists on the channel of the radio bandwidth, initiating, by the device, a channel assessment mode, wherein the channel assessment mode implements a randomized channel assessment scheme comprising: determining an end of a data packet being transmitted on the channel of the radio bandwidth; comparing a randomly generated number to a second threshold; and accessing the channel of the radio bandwidth at the end of the data packet based on a predetermined result of the comparing 
Diener et al. (US 2011/0019721) teaches determining a current channel utilization ratio based on an energy level detected on the radio bandwidth relative to a predetermined threshold (“persistent collisions and congestions due to overly loaded networks” – See [0003]; “Channel Occupancy (CO) is the ratio between CCAbusy and CCAfree over a given time period and relative to given threshold. CO=CCAbusy/(CCAbusy+CCAfree)” – See [0022]).  An energy level is compared to a CCA threshold to determine whether a channel is busy or free.  The number of times the energy level exceeds the threshold (CCAbusy) is divided by the total number of measurement occasions (CCAbusy-+CCAfree) to determine the channel occupancy ratio.
Angelico et al. (US 5,706,274) teaches a “p-persistent” CSMA wireless network (See Abstract) wherein a station that wants to transmit data determines that the radio bandwidth is clear, compares a randomly generated number to a second threshold and accesses the channel of the radio bandwidth at the end of the data packet based on a predetermined result of the comparing the randomly generated number to the second threshold (See Col. 1, lines 26-45).  The station waits until the channel becomes clear, generates a random number and compares the random number to a value P (second threshold).  When the random number is less than P, the station is able to access the channel and transmit data immediately.  Angelico differs from the claimed invention in that the claimed invention determines the end of the packet that is currently being transmitted.  In contrast, Angelico determines that a packet has ended when performing carrier sensing and detecting a clear channel after transmission of the packet has already finished, in contrast to the claimed invention determining the end of the packet while it is being transmitted.  Furthermore, there is no teaching or suggestion in Angelico to use this p-persistent access scheme in response to determining a channel busy ratio/occupancy level relative to a threshold.

These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 1-9, 11-14, 16-21, 23 and 25-30 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478